Cobb, J.
Cohen was indicted for the offense of a misdemeanor, the substantial parts of the indictment being in the following words: “For that the said Julius Cohen, on the 28th -day of August in the year eighteen hundred and ninety-seven, in the county aforesaid, did then and there, unlawfully and with force and arms, buy the vote of one Sam Brown by then and there paying to said Sam Brown fifty cents in money, upon condition that the said Sam Brown should vote in an election held at the court-house precinct in said county on the 28th day of August, 1897, under authority of the ordinary of said county, us provided for in section 1541, volume one of the Code of 1895, and the sections next following thereafter under the head of Local Option, to determine whether or not spirituous liquors should be sold in said county and within the limits of said ■county, contrary to the laws of said State, the good order, peace and dignity thereof.” Murrah and Pierce were indicted for .similar offenses upon indictments of like character, except that the person whose vote was alleged to have been bought was charged to be a person whose name was to the grand jurors ■unknown. A general demurrer was filed by the accused in each case, which was overruled. Verdicts of guilty having Leen rendered by the jury, motions for new trials on the general grounds were made, which were also overruled’. To these rulings of the court bills of exceptions were sued out to this court.
The Penal Code declares that “if any person shall buy or .sell, or offer to buy or sell, a vote, or shall be in any way concerned in buying or selling a vote at any election in this State, •or in any county thereof,” he shall be guilty of a misdemeanor. Penal Code, §629. As these indictments stated the offense charged in the terms and language of the code, and so plainly that the nature of the charge could be readily understood by the jury, they were sufficient. Penal Code, § 929. There was no error, therefore, in overruling the demurrers. An examination of the record shows that there was ample evidence to sustain the verdicts; and it was therefore not error in the presiding judge to overrule the motions for new trials.

Judgments affirmed.


All the Justices concurring.